      Case 1:18-cv-01339-CRC Document 98-7 Filed 10/21/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                    )
JAMES PRICE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )   Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
                                    )
                  Defendant.        )
____________________________________)




      Criminal Division – EXHIBIT A

                         Vaughn Index
Case 1:18-cv-01339-CRC Document 98-7 Filed 10/21/20 Page 2 of 2
